 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDItwill be further recommended that the allegations of the complaint thatthe Respondent Company refused sickness pay to Adrian Hampton for the monthof February 1951, in violation of Section 8 (a) (3) of theAct, bedismissed.Since it has been found that the Respondent Trustees have not engaged inunfair labor practices,the undersigned will recommend that the allegations ofthe complaint with respectto them,be dismissed.On the basis ofthe foregoingfindings of fact and upon the entire record inthe case,the undersigned makes the following :CoNcLusIoNs OF LAW1.Beet Sugar Refinery Employees Federal Labor Union No. 24792,affiliatedwith American Federation of Labor, is a labor organization within the meaningof Section 2 (5) of the Act.2.By interrogating an employee regarding his union sympathies,by threaten-ing an employee with reprisal if he persisted in his unionization efforts, and byotherwise interferingwith,restraining,and coercing its employees in the exer-cise of the rights guaranteed in Section 7 of the Act, the Respondent has engagedin, and is engaged in, unfair labor practices,within the meaning of Section 8 (a)(1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2 (6) and(7) of the Act.4.By laying off Charles A. Ransom, Harold W.Gayman,Merlin Durrant, S. R.Jensen,J. B. Dursteler,Daniel Johnson,and Frank Van Fleet,the RespondentCompany did not violate the Act.5.By not giving Adrian Hampton sickness pay for the month of February1951,the Respondent Company did not violate the Act.6.Respondent Trustees did not violate the Act as alleged in the complaint.[Recommendations omitted from publication in this volume.]HAMPTON ROADS BROADCASTING CORPORATION(WGH)andAMERICANFEDERATION OF RADIO ARTISTS,AFL, PETITIONER.CaseNo. 5-RC-969.July 15,1952Supplemental Decision and Second Direction of ElectionOn April 4, 1952, the Board issued a Decision and Direction ofElection 1 in the above-entitled case in which a majority of the Boardrejected the Petitioner's request for a unit confined to all employeesappearing before the microphone and found that thesoleappropriateunit was one encompassing all employees engaged in announcing andprograming duties.Member Styles dissented in a separate opinionon the ground that the unit confined to the employees appearing beforethe microphone was also appropriate.Member Peterson did notparticipate in that decision.1 98 NLRB,1090.100 NLRB No. 1. HAMPTON ROADS BROADCASTING CORPORATION (WGH)239Thereafter, the Petitioner filed a motion for reconsideration of theBoard's Decision insofar as it held that the exclusion of the four trafficand continuity employees, none of whom regularly or frequently ap-peared before the microphone, would render inappropriate a unit ofannouncing employees. It also requested an opportunityto argueorally before the Board.On May 22, 1952, oral argument was hadbefore the full Board at Washington, D. C., and all parties participatedin the argument.Upon reconsideration, the Board now finds that a unit confined toall the employees who regularly or frequently appear before the micro-phone is appropriate for collective bargaining purposes.As pointedout in Member Styles' original dissenting opinion, in appearing beforethe microphone these employees... perform a kind of work, requiring a kind of talent, ex-perience, and background which is distinguishable from that ofthe other program employees, and which givesrise to interests inthe terms and conditions of employment which are sufficientlydifferent from those of other employees to warrant separate rep-resentation for collective bargaining.Voice, diction, personality,the ability to persuade through the spoken word-these are thetests by which announcers are judged, and these are qualifications "wholly unrelated to the jobs performed by . . . others.Thesespecial and highly individualistic qualifications necessarily serveto distinguish [those who appear before the microphone] fromother employees .. .These are- the considerations which underlie the Board's findingsthat when an employee regularly appears before the microphone, it isthat factor, alone, and not his other duties, which gives rise to thecommunity of interest which warrants his inclusion in the announcers'unit 2And, as conceded in the original majority opinion, such unitshave been found appropriate by the Board "in numerous cases in thepast."We believe that the ,same considerations are present and callfor the same finding in the case of employees who frequently appearbefore the microphone.For all the foregoingreasons,we are per-suaded that employees who regularly or frequently appear before themicrophone constitute a homogeneous, readily identifiable cohesivegroup appropriate as a unit for collective bargaining.2 See,e.g.,Radio Station KHMO,97NLRB 1026(John Golden, included,despite thecontrary agreement of the parties,because he"announces a 15-minute program five daysweekly") ;WWEZ Radio Inc.,91NLRB1518,1519 ("Althoughthis employee spends thegreater part of his time in other special duties for the Employer,as he does regularlyspend a portion of his working time as announcer,we shall include him in the unit") ;Miami Valley Broadcasting Corp.,70 NLRB 1015,1019 (with respect to a typist andcommercial continuity writer who appeared on a 15-minute program 5 days a week, theBoard held:"We find that she too performs the functions of a professional announcer andshall include her in the unit." 240DECISIONS OF NATIONAL LABOR RELATIONS BOARD -Our establishment of such a unit does not run counter to those whichthe Board has found appropriate in theDelaware and Westchestercases,s. cited in the original opinion.We do not hold that a unit of allprograming department employees would in allcircumstances beinappropriate.Either may be appropriate depending on thespecific,facts of each case.While the technical description of the units in theforegoing cases differs substantially from the formulation adoptedhere, it should be observed that in each of those cases all employeesincluded in the unit did in fact regularly appear before the micro-phone and none therefore would be excluded from the unit under our.present decision.'We shall therefore amend the original unit to exclude the continuity'and traffic employees Ryan, Brown, Hilbert, Tolbert, and Greve,as none of them regularly or frequently appears before the micro-phone.In all other respects, we reaffirm the original decision.Accordingly, we find that all employees who regularly or frequentlyappear before the microphone at the Employer's Radio Station WGH,Newport News and N orfolk, Virginia, including commentators, staffand special program announcers, sports and news reporters or an-alysts, but excluding the continuity and traffic employees (Ryan,Brown, Hilbert, Tolbert, and Greve), engineers, salesmen, janitors, thebookkeeper, the choir director, the commercial manager, the chief an-nouncer, the program director, and supervisors as defined in the Act,constitute a unit appropriate for purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.[Text of Second Direction of Election omitted from publication inthis volume.]CHAIRMAN HERZOGand MEMBERMIIRDOCH, dissenting :The reversal of the original published decision in this case neces-sarily,we believe, gives controlling weight to the desires of the pe-titioning union in determining the issue of the appropriate collectivebargainingunit.It does this without due regard to the mandate inthe amended Act against giving controlling effect to theunion's ex-tent of organization; or to the Board's established standards for de-lineating appropriate units; or even to the need for providing a rea-sonable and workable basis for bargaining in the broadcasting indus-tries.-The present majority now holds that "a unit confined to 'all the-employees whoregularly or frequentlyappear before the microphone8Delaware Broadcasting Company,82 NLRB 727 ;Westchester Broadcasting Corpora-tion,93 NLRB 1346.4We do of course reject,as indeed the original opinion has in effect done,the broaddictum in theWestchestercase that we would always find appropriateonlya unit includ-ing all programing department employees. HAMPTON ROADS BROADCASTING CORPORATION (WGH)241isappropriate for collective bargaining purposes." (Emphasisadded:)But in the original decision herein, neither the dissent northe majority considered or even discussed the element of "regularityor frequency" in performing the broadcasting function as a test ofthe appropriateness of the unit.Such a basis for establishing a bar-gaining unit was suggested for the first time in this case in the oralargument heard by the Board after the Petitioner requested recon-sideration of the original decision.There the Petitioner asserted aunit, now found appropriate by the Board majority, as representingits present national jurisdictional policy .5Perhaps, indeed, if all theparties herein had been prepared to litigate at the hearing the questionof the unit as defined in the present majority opinion, the Employercould and would have established the element of "regularity or fre-quency" in the broadcasting functions of some or all of the disputedindividuals 6.Considering the issue on its merits, we make these observations :1.It appears that our colleagues have found a unique collectivebargaining unit. In it are included all employees regardless ofwhether they might primarily functionas announcers,typists, sales-men, engineers, or continuity writers, upon satisfying the sole requi-site that they "regularly or frequently appear before the microphone."And what do our colleagues deem sufficient to satisfy the requirementof "regularity or frequency ?"Ten minutes a week ! 7Yet the con-tinuity and traffic employees here in dispute, whose duties and inter-ests are inextricably bound with those of the other programmingemployees in the unit, but who only appear sporadically beforethe microphone, are to be excluded from the unit and to remainunrepresented.2.Turning to all the employees who would be embraced in the unitby reason of their "regular or frequent" appearances before the micro-phone, the Petitioner informs the Board that its policy is to representsuch employees for 100 percent of their working time. If this is5No such issue, of course, was involved inEmil Denemark, Inc.,98 NLRB 1089, citedby the Petitioner in the oral argument as support for its asserted jurisdictional policy.There, the test of "frequency or regularity"was used,as it customarily is by the Board,merely in finding that certain employees wereineligible to vote.We submit that onlyin respect to eligibility questions should such a test be used here.9We are not aware that the Petitioner,or any other union, has in the past ever re-quested such a unit in decided cases. Indeed, as was shown in the original majority de-cision,'the Petitioner has in other Board cases requested that units include nonper-formers.Nor is there any assurance that the Petitioner will not in the future departfrom its asserted jurisdictional policy and seek a still differently composed unit, afterrealizing the full effect of the present determination,or the exigencies of other cases.7InWestchester Broadcasting Corporation,93 NLRB 1346,the record shows thatCatherine H. Ocskasy"performs before the microphone approximately ten minutes perweek for which she spends no time in preparation."It is clear that in that case Ocskasywas included in the unit because of her interests as a programing employee("in filingmusical library index cards and typing out musical programs",)and not because of-theinsignificant amount of time she spent on the air. 242DECISIONSOF NATIONALLABOR RELATIONS BOARDsanctioned, it would create serious confusion in employee representa-tion in the broadcasting industries.Thus, once other unions in thefield seek to represent the same employees with regard to the major por-tion of their working time, in functions such as engineering, writing,selling, playing a musical instrument, or performing clerical duties, theemployer would be faced with a multitude of conflicting claims.More-over, if employees' inclusion in the bargaining unit is made to turnupon such a test of "regularity or frequency" of the broadcasting func-tion, the,composition of the unit in small stations, such as this one,would be subject to frequent fluctuation and could, indeed, be consider-ably controlled by the employer.In other cases; the Board's rule is, of course, that employees who per-form duties within the coverage of the bargaining unit for only a frac-tion of their working time are included in the unit only for thatportion of their time.8If the customary rule were applied here, theemployees in the unit who do appear before the microphone 10 minutesa week would be represented by the certified union foronly10 minutesa week; and for the remaining 39 hours and 50 minutes of a 40-hourweek, they would either remain unrepresented, or would be representedfor part or all of that time by one or more other unions.Under eitheralternative, the practical problems which would confront the employerand other unions in the field, would be well-nigh insoluble.3.The original dissenting opinion in this case, now reversed, whichis adopted and relied upon by the present majority, would have heldappropriate the unit then sought by the Petitioner, consisting of an-nouncers and excluding certain other programing employees in dispute.The original Board majority there found that the distinct interests ofthe announcers, as revealed in the record in this case, had not beendemonstrated to be sufficient to permit the representation of the an-nouncers apart from the other programing employees. They held thatno justification for such restricted representation had been establishedon the basis of the customary Board criteria, such as craft or depart-mental factors.Particularly in view of the clear evidence of the inter-changeability of functions and the multiplicity of duties among eachof the employees in this small, compact, and highly integrated radiostation, the original decision concluded that the sole feasible and ap-propriate grouping for collective bargaining was in a unit which in-cluded all programing employees.To have granted the Petitioner'srequested unit, excluding the programing employees in dispute, theBoard originally held, would have accordedcontrollingeffect to theextent to which the Petitioner had organized the employer's employees,contrary to the express provisions of Section 9 (c) (5) of the amendedAct.ISeeThe Ocala Star Banner,97NLRB 384. HAMPTON ROADS BROADCASTING CORPORATION (WGH)243The altered unit held appropriate by the present majority seemsto us to provide an even more flagrant .example of predicating a unitfinding upon "extent of organization." For with the newly injectedelement of "regularity or frequency" of the broadcasting function,there is much lessbasisthan before for a finding of distinct commoninterests to support the majority's unit grouping, which containslessthan all of the programing employees.Thus, in future broad-casting cases such a unit could contain, in addition to announcers,typists, receptionists,salesmen,engineers,and continuity and trafficemployees who appear before the microphone "regularly or fre-quently," within the broad and flexible meaning of that term.And allof these employees would be represented foralltheir time.Our colleagues suggest that a showing of distinct interests on thepart of these employees encompassed in their unit finding is providedby : "voice, diction, personality and ability to persuade through thespoken word."But such attributes have never before been held toidentify a profession, or a craft, or to support a Board policy forseparate representation. Indeed, as has been shown, many broadcast-ing employeeswhose primary functions do not require these attributesat all can now qualify for inclusion in the unit, if they merely "appearbefore the microphone" for as little as10 minutesa week. Further-more, as the record clearly reveals in this case, true classifications anddepartments do not exist; employees are hired expressly to perform,and they do perform, a multitude of functions; and most, but not all,employees do make occasional appearances before the microphone.We believe, therefore, that there is little substance to the assertionthat the employees who "appear before the microphone regularly orfrequently" have distinct interests apart from the other employeeswho do not so qualify.4.Even assuming, however, the existence of distinct interests, oreven a craft,9 with respect to those employees who "appear before themicrophone," we would in the circumstances of this case still findappropriate only a unit of all programing employees.For we areimpressed by the very small proportion of time spent before the micro-phone by the station employees, and by the division of functions and9 Of course,our colleagues have not found a "craft" here.In itsletterrequestingreconsideration of the original decision herein, thePetitionerargued that the decision,if upheld,would alterthe entirenature of its organizationand that "theBoard will bedictating that an establishedcraftunion must become an industrial union."Me note thatno such request or argument was made bythe Petitionerin theWestchestercase, in whicheven broader language was used than the Board was willing to adopt in the originalHampton Roadsdecision.In theWestchestercase the unit found appropriate,which includedcertain programingemployees togetherwiththe announcers,was substantially as requestedby the PetitioneritselfWe note further that the Petitionerconcedesthat it hasa substantial number ofmembers who are not performers,and that it will even admit clericals to membership.(See transcripts ofWTAR Radio Corporation,5-RC-972, and of the oralargument onMay 22, 1952.)227260-53-vol 100-17 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe high degree of integration demonstrated here-among all the em-ployees engaged in programing operations.-5.The present unit finding in the case is wholly inconsistent withthe existing precedents, which were relied upon in the original de-cisions 11Our colleagues now attempt to reconcile these cases with theobservation that the disputed employees included in the units theredid in fact appear "regularly or frequently" before the microphones.But such a unit as is now found here was not in issue in those cases.The disputed employees there were included with the other employeesin the unit because of their community of interests as programingemployees, and not because they, like many of the miscellaneous stationemployees, spent some small portion of their time on the air.TheWestchestercase is entirely clear on the point :Developing and scheduling programs, writing continuity, andsoliciting appearances on station programs are all activities whichare closely related to the actual broadcast, and are as necessaryto it as the station announcements and other activities actuallyperformed before the microphone 2 As even the staff announcersspend substantial portions of their time in activities preparatoryto broadcasting, we are satisfied that a unit consisting of an-nouncersandothers engaged in program preparation constitutesa homogeneous and cohesive group,without regard to the portionof their time spent in actual announcing, or whether some may infact do no announcing at all.(Emphasis added.)2Miami Valley BroadcastingCorporation,70 NLRB 1015;WestCentral Broadcast-ing Company,77NLRB 866;Delaware Broadcasting Company,82 NLRB 727; andRidson,Inc.,91 NLRB No. 59.WWDZ Radio,Inc.,91 NLRB 1518, andBadgerBroadcastingCo., 92 NLRB No. 161,to the extent that they are inconsistentherewith,are hereby overruled.We would not alter the unit originally found appropriate in thiscase.Sympathy with the Petitioner's objectives as set forth at oralargument is not enough to induce us to join in a departure fromprecedent which 'is so sharp and so fraught with serious practicalconsequences for the broadcastingindustries.to Cf.National Tube Company,96 NLRB 1199.n E. g.,Westchester Broadcasting Company,93 NLRB 1346,supra; Delaware Broad-casting Company,82 NLRB 727,and cases cited therein.NORFOLK BROADCASTING CORPORATION (WNOR)andAMERICAN FED-ERATION OF RADIO ARTISTS, AFL, PETITIONER.Case No. 5-RC-970.July 15,1952Supplemental Decision and Second Direction of ElectionOn April 4, 1952, the Board issued a Decision and Direction ofElection in the above-entitled case in which a majority of the Board100 NLRB No. 2.